Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 11, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, a typist for a hospital, was discharged from her employment for insubordination and leaving her work site without authorization. It was alleged that she took an unauthorized break by abruptly leaving in the middle of a meeting with the director of surgical services while the director was *895discussing a work assignment. The record discloses that claimant had been reprimanded a month earlier regarding leaving her work station without authorization and warned that a further incident could result in her discharge. The Unemployment Insurance Appeal Board ruled that claimant’s conduct amounted to disqualifying misconduct. We affirm.
Conduct which is detrimental to the employer’s best interest as well as disrespectful conduct toward a supervisor have been found to constitute disqualifying misconduct (see, Matter of Murray [Commissioner of Labor], 249 AD 2d 857; Matter of Brown [Sweeney], 243 AD2d 808, 809). Under the circumstances presented here, we conclude that substantial evidence supports the Board’s decision (see generally, Matter of Palko [MTV — Hudacs], 189 AD2d 1053).
Crew III, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.